DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 24 August 2022 has been entered.

Accordingly, claims 1-24 are pending in this application. Claims 1, 3, 23, and 24 are currently amended; claim 20 is as previously presented; claims 2, 4-19, 21, and 22 are original.

Terminal Disclaimer
The terminal disclaimer filed on 07 September 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,402,059 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Nikhil Patel (Reg. No. 70,706) on 07 September 2022.

The application has been amended as follows: 

In the claims:

1. (Currently Amended) A system for displaying a performance dashboard comprising:
an input interface configured to receive log data, wherein the log data comprises a set of process log entries;
a processor configured to:
determine whether one or more criteria for checking a daemon response time is satisfied, wherein the one or more criteria include a system condition corresponding to a change in network traffic in relation to a threshold and an indication that a full backup is requested by at least one client system;
determine one or more daemons with active processes based on an analysis of the log data, including at least process start and end times;
in response to a determination that the one or more criteria for checking the daemon response time is satisfied, determine one or more daemon response times in real-time, including querying one or more active processes of the determined one or more daemons, wherein querying the one or more active processes comprises querying the one or more active processes at a predetermined rate;
determine dashboard information associated with one or more of at least one client system and at least one storage system, wherein the determined dashboard information is based on log data and the one or more daemon response times; and
an output interface configured to provide the dashboard information.  

23. (Currently Amended) A method for displaying a performance dashboard, comprising:
receiving log data pertaining to a system comprising at least one client system and at least one storage system, wherein the log data comprises a set of process log entries;
determining whether one or more criteria for checking a daemon response time is satisfied, wherein the one or more criteria include a system condition corresponding to a change in network traffic in relation to a threshold and an indication that a full backup is requested by at least one client system;
determining one or more daemons with active processes based on an analysis of the log data, including at least process start and end times;
in response to a determination that the one or more criteria for checking the daemon response time is satisfied, determining one or more daemon response times using a processor in real-time, including querying one or more active processes of the determined one or more daemons, wherein querying the one or more active processes comprises querying the one or more active processes at a predetermined rate;
determining dashboard information associated with one or more of at least one client system and at least one storage system, wherein the determined dashboard information is based on log data and the one or more daemon response times; and
providing the dashboard information.  

24. (Currently Amended) A computer program product for displaying a performance dashboard, the computer program product being embodied in a non-transitory computer- readable storage medium and comprising computer instructions for:
receiving log data pertaining to a system comprising at least one client system and at least one storage system, wherein the log data comprises a set of process log entries;
determining whether one or more criteria for checking a daemon response time is satisfied, wherein the one or more criteria include a system condition corresponding to a change in network traffic in relation to a threshold and an indication that a full backup is requested by at least one client system;
determining one or more daemons with active processes based on an analysis of the log data, including at least process start and end times;
in response to a determination that the one or more criteria for checking the daemon response time is satisfied, determining one or more daemon response times in real-time, including querying one or more active processes of the determined one or more daemons, wherein querying the one or more active processes comprises querying the one or more active processes at a predetermined rate;
determining dashboard information associated with one or more of at least one client system and at least one storage system, wherein the determined dashboard information is based on log data and the one or more daemon response times; and
providing the dashboard information.  

Allowable Subject Matter
Claims 1-24 are allowed.

The following is an examiner’s statement of reasons for allowance:
As set forth in the Final Rejection mailed 25 May 2022, the prior art of record discloses or renders obvious at least all of the claimed limitations of independent claims 1, 23, and 24 except for newly added language “determine one or more daemons with active processes based on an analysis of the log data, including at least process start and end times.”
Yu (previously presented)(US 2007/0294388 A1) discloses log entries with process start times and process end times as discussed with respect to dependent claims 8 and 9 in the Final Rejection, but not for the use as currently claimed.
Yano (JP 2014048866 A) discloses analyzing log records comprising application start and end times to determine a currently active application ([0249]). A daemon merely being a type of process or application, Yano would render obvious the amended features taken alone.
Arzi et al. (US 2017/0171240 A1) discloses analyzing start and end times of processes in a log to determine an active time interval ([0089]).
Although individually the prior art renders obvious “determining one or more daemons with active processes based on an analysis of the log data, including at least process start and end times”, at least when taken as a whole as combined with all of the other limitations of the independent claims as further amended such that the identified active daemon processes are used by the limitations, it would not have been obvious to combine the numerous prior art references to achieve the claimed inventions of independent claims 1, 23, and 24 without improper hindsight. 
	These features, together with the other limitations of the independent claims are novel and non-obvious over the prior art of record. The dependent claims 2-22 being definite, enabled by the specification, and further limiting to the independent claim 1, are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES E RICHARDSON whose telephone number is (571)270-1917. The examiner can normally be reached Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on (571) 272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/James E Richardson/Primary Examiner, Art Unit 2167